department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br5 fsa-n-149679-01 uilc internal_revenue_service national_office field_service_advice memorandum for from paul s epstein senior technical reviewer cc intl br5 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a corp usco parent parent sub mergeco mergeco sub company division year year year date date date date date business a business b business c business d business e business f business g business h fsa-n-149679-01 business j article a country a country b percent a percent b percent c percent d percent e percent f percent g period state a tax_year tax_year tax_year tax_year amount issue sec_1 whether a corp’s factoring activities constitute the conduct_of_a_trade_or_business within the united_states whether a corp’s income may be taxed in the united_states under the united_states - country a income_tax treaty conclusion sec_1 based on the facts presented we recommend that the case not be pursued on a u s trade_or_business theory a corp did not perform any discernible functions incident to factoring u s companies’ receivables the facts were arguably consistent with a corp being viewed merely as a passive investor with respect to an arguably small amount of credit risk and only with respect to the business a and business b receivables further no investment risk was demonstrably assumed on the business c receivables because we conclude that the service should not pursue treating a corp as engaged_in_a_trade_or_business_within_the_united_states we need not reach the issue under the united states-country a income_tax treaty whether a corp had income that may be taxed in a u s permanent_establishment facts fsa-n-149679-01 background usco was a delaware corporation which filed consolidated_returns for the years in issue as the parent_corporation of a consolidated_group the usco group members of the usco group either owned or were u s distributors for a number of brands such as business a business b business c business d and business e during the years under examination usco was a wholly-owned subsidiary of parent a country b public corporation on date in connection with the merger of parent and mergeco usco was merged with and into mergeco sub with mergco sub being the surviving entity on date mergeco sub changed its name to company company is a state a corporation at all relevant times parent had a country a subsidiary parent sub parent sub had a division known as division which was renamed a corp following the parent mergeco merger the factoring contracts beginning in year various members of the usco group each of which was a u s_corporation began entering into contracts with a corp which in form provided for the factoring of their accounts receivables to a corp the factoring contracts the group members which entered into factoring contracts with a corp were business a business b business c business d business e business f business g business h and business j hereafter the u s companies the earliest factoring contract was dated date with most of the contracts having been entered into during usco's fiscal_year ended date except as noted below the provisions of the factoring contracts do not materially differ the typical factoring contract provides that at the end of each monthly accounting_period the u s company will offer to sell all accounts_receivable which arose during the month to a corp a corp is not obligated to purchase any of the accounts offered under the contract however full title to the accounts offered along with a security_interest in all related goods contract rights proceeds etc passes to a corp unless a corp rejects an account or accounts within days of the offer the contract provides that the purchase_price for the accounts sold to a the two contracts whose terms differ somewhat from the typical contract are the business c and business b contracts they differ primarily in the amount of the commission charged and whether the accounts are sold on a recourse or nonrecourse basis clause of the contract provides that title to the offered accounts will pass to a corp unless specifically rejected by a corp within five days of receipt of the letter of fsa-n-149679-01 corp equals the gross amount charged the u s company’s customer minus discounts and credits reduced by a present_value discount based on the prime rate plus percent a and computed from the purchase date the date the account was billed to the u s company’s customer to the account’s estimated maturity_date the business b contract provides for a discount based on libor plus percent b the contract also provides that the u s company will pay a corp a commission of percent c of the purchase_price of each account purchased by a corp the business c contract provides for a commission of percent d and the business b contract provides for a percent e commission which was subsequently reduced to percent f the factoring contracts require the u s company to staff a credit and collection department which will maintain all customer accounts it also provides that the u s company’s credit department will approve customer credit in accordance with its own established credit policies but that changes to such policies must be approved by a corp it further provides that the u s company will act as a corp’s agent for the maintenance and collection of the purchased accounts and authorizes the u s company to take such actions as are necessary to collect the accounts however the contract states that the u s company is not authorized to forgive or settle any outstanding balance without the prior written advice and consent of a corp as compensation_for the services rendered by the u s company in maintaining and collecting the accounts the contract provides that a corp will pay the u s company an annual administration fee the amount of the fee varies from contract to contract the administrative fee is to be adjusted annually by an inflation factor or if the amount of the accounts offered by the u s company increases or decreases by more than percent g the administrative fee will prospectively be determined based on actual expenses the factoring contract provides for settlement of the purchase_price and the amounts collected by the u s company on a date approximately midway through the following month as determined by a corp specifically the contract provides that on the settlement_date a corp will pay the u s company the purchase_price offer the form letter of offer attached to the contract however provides that title to the offered accounts will pass to a corp except where a corp determines not to purchase an account and notifies the u s company of such determination within days from the date hereof under clause of the contract the commission is to be paid to a corp on the date the account is billed to the u s company’s customer the purchase date even though the accounts are offered to a corp only at the end of the monthly accounting_period in which they arise and even though settlement for the purchased accounts is not made until the middle of the following month the administration fees were apparently set based on the respective u s companies’ direct costs for post-sale administration of the accounts fsa-n-149679-01 for the purchased accounts together with interest thereon at prime plus percent a from the purchase date the date the account was billed to the u s company’s customer to the settlement_date and the u s company will pay over to a corp all monies collected as a corp’s collection agent together with interest thereon at prime plus percent a from the date of receipt to the settlement_date the business b contract provides for an interest rate of libor plus percent b except for the business c and business b contracts the factoring contracts provide that the sales of the accounts are nonrecourse the business c contract provides that a corp may require the u s company to repurchase any account which remains outstanding for more than period it also provides that the u s company shall repurchase any account which is determined to be uncollectible the business b contract contains the standard nonrecourse provisions noted above however a letter agreement entered into on or about date provides that the accounts of specific customers as agreed upon by the parties will be factored on a recourse basis and that the commission will be reduced from percent e to percent f commissions net present_value discounts interest and administration fees paid the factoring expenses deducted on the consolidated_returns of the usco group consisted of the following items cid the commission computed at percent d for business c recourse factoring computed at percent f or percent e for business b recourse and non-recourse factoring respectively and computed at percent c for the other u s companies non-recourse factoring cid the net present_value discount component and cid the interest component the administration fees due the u s companies are netted against the amounts due a corp as part of the group-wide multilateral netting procedures the amounts deducted on the consolidated_returns of the usco group for the years in issue were as follows net present_value discount commission tax_year tax_year dollar_figure fsa-n-149679-01 interest_expense administration fees net deduction a corp did not file forms 1120f for the years in issue functions performed by u s companies and a corp at the time the u s companies entered into the factoring contracts with a corp they had their own credit departments along with their own credit policy manuals and credit procedures after entering into the factoring contracts the u s companies continued to maintain and staff complete credit departments and continued to follow their own credit policy manuals and credit procedures the customers of the u s companies were not notified that their accounts had been factored to a corp the u s companies provided a corp with daily credit sales and receipts advised on bad_debts to be written-off and potential bad_debt exposure collected and deposited cash received and implemented additional procedures for delinquent accounts they also provided a corp with forecasts of projected sales and projected cash receipts the u s companies had relationships with external sources for maintaining customer data they also processed new customer credit applications and determined the terms of sale terms enforcement proof of delivery and bankruptcy insolvency actions various sections of the business a credit and customer financial services procedures manual provide a helpful overview of the functions performed by the u s companies with respect to maintenance of the accounts_receivable the manual lists the numerous contacts the credit and financial service_department makes inside and outside the company it includes the credit department organizational chart and outlines the functions performed by the various department members and sets forth policies and procedures respecting bad_debts the manual highlights the extent of the functions performed within the u s with respect to the accounts as noted these functions did not materially change after the company entered into the factoring contract with a corp documentation of intent that the functions performed by the u s companies would not materially change under the factoring arrangement is shown by the following statement from the overview section of the a corp factoring procedures manual the most important points to remember at the outset are as follows fsa-n-149679-01 the operating company maintains complete control of the ledger a corp does not have any contact with individual debtor accounts nor does a corp collect the cash directly from the debtors the operating company continues to record sales bad_debts cash receipts etc in the normal fashion ref this section appendix - standard ledger entries but additionally records a number of factoring entries to record the onward sale of the ledger emphasis original in addition to managing the factoring arrangement a corp is responsible for multilateral netting franchise funding group foreign exchange risk management intercompany lending and transfer_pricing review a corp does not perform services for any unrelated entities but does factor the accounts of several related non-u s companies which are not part of the usco group a corp’s staff has grown from employees in year to employees in year the submitted materials show that the a corp staff has little day-to-day dealings with the factored accounts the job description for the treasury administrator position reflects the greatest degree of day-to-day responsibility for factoring a corp’s current treasury administrator stated that she devotes approximately days per month to accounts_receivable factoring functions a majority of these functions however relate to summarizing and verifying data received from the operating companies a corp has no involvement with the actual collection and management of the accounts this is evidenced for example by the memorandums prepared by the internal audit group with respect to the audit it conducted of business d accounts_receivable procedures shortly after business d entered into its factoring contract with a corp nowhere in the memos is a corp mentioned or referred to the facts described to us state that a corp finances the accounts receivables from the time of settlement with u s companies to the dates of maturity of the receivables settlement however occurs approximately midway through the month following the month in which the accounts arise therefore the u s companies finance the accounts for approximately days on average assuming a 30-day month with sales occurring ratably throughout the month and settlement taking place on the 15th day of the following month in some instances accounts will have actually been collected prior to the settlement_date further amounts a corp pays the u s companies for the accounts is netted against the amounts due a corp as part of the group-wide multilateral netting procedures thus in a given month the u s companies may or may not actually receive any cash from the factoring arrangement cid cid fsa-n-149679-01 although the factoring contracts provide that a corp can reject any account or accounts offered by the u s companies a corp has never rejected an account and the accounts are in essence automatically transferred to a corp by virtue of the pro forma offers it appears that a corp neither evaluates nor reviews the offered accounts an important fact concerns the manner in which title to the receivables is passed under the terms of the factoring agreements and the actual conduct of a corp and u s companies with respect to this provision although the contract provides that title shall pass unless rejected within days of the offer by u s companies the conduct of the parties indicates that the offer to factor the receivables was never made until such time that a month-end reconciliation of receivable amounts is presented to a corp exam has stated that factually the receivables are not documented as having been offered until after the close of the month in which the receivables are acquired by u s companies the payment terms offered to customers of the u s companies vary but days from the date of delivery appears to be common the average time accounts are outstanding ranges from about to days for some of the u s companies to about to days for the remaining u s companies a corp bears the risk of default on the accounts except in the case of the business c accounts and some of the business b accounts the accounts with respect to which a corp has assumed the risk of loss appear to be low risk accounts the bad_debt experience reflects a risk factor of approximately dollar_figure percent of sales computed as the average annual bad_debt write-offs for the tax years divided by average yearly sales for the tax years the average amount written-off as uncollectible by a corp for the tax_year sec_1 through with respect to the accounts factored by the u s companies was approximately amount per year while any bad_debts associated with the factored accounts are written- off by a corp the determination of whether an account is worthless has been delegated to the u s companies law and analysi sec_1 determination of a trade_or_business within the united state sec_5 while the bad_debts are reflected on a corp’s books_and_records it appears that for purposes of management evaluation the bad_debts are charged to the u s companies of the factoring manual provides that as part of the factoring program the passes on all bad_debts to a corp however for tasked performance purposes the is still expected to retain responsibility for the monitoring and control of this expense in order to maintain a focus on the bad_debt expense at local level it was agreed that the would continue to show the bad_debt expense as part of in the management accounts fsa-n-149679-01 taxpayer has argued to exam that their factoring activities cannot constitute a trade_or_business_within_the_united_states because their activities are within the exemptions for trading in stocks and securities under sec_864 and the receivables purchased incident to factoring constitute securities within the meaning of the statute sec_1_864-2 defines securities as any note bond denture or other evidence_of_indebtedness or any evidence of an interest in or right to subscribe to or purchase any of the foregoing for the tax years under exam sec_864 provided in relevant part that the term ‘trade or business within the united states’ includes the performance of personal services within the united_states at any time within the taxable_year but does not include- trading in securities or commodities - a stocks and securities - i in general - trading in stocks or securities through a resident broker commission agent custodian or other independent agent ii trading for taxpayer’s own account - trading in stocks or securities for the taxpayer’s own account whether by the taxpayer or his employees or through a resident broker commission agent custodian or other agent and whether or not any such employee or agent has discretionary authority to make decisions in effecting the transactions this clause shall not apply in the case of a dealer in stocks or securities or in the case of a corporation other than a corporation which is or gut for sec_542 sec_542 or sec_543 would be a personal_holding_company the principal business of which is trading in stocks or securities for its own account if its principal office is in the united_states sec_864 only applies for certain foreign taxpayers that trade stocks and securities for their own account it does not apply to taxpayers that are not engaged in trading activities a corp’s purported factoring activities do not constitute trading because a corp is not buying and selling securities on a regular basis see 139_f2d_465 2d cir 10_tc_273 acq 1953_1_cb_3 and 13_tc_566 aff’d 185_f2d_584 4th cir discretionary trading by an agent for a principal’s proprietary account constituted trade_or_business of the principal however the fact that a corp’s activities do not fall within the safe_harbor does not cause a corp to be engaged_in_a_trade_or_business_within_the_united_states under sec_864 sec_1_864-2 provides in relevant part fsa-n-149679-01 the fact that a person is not determined by reason of this section to be not engaged in trade_or_business_within_the_united_states is not to be considered a determination that such person is engaged in trade_or_business_within_the_united_states whether or not such person is engaged in trade_or_business_within_the_united_states shall be determined on the basis of the facts and circumstances in each case if a corp’s activities constitute mere investing then such activities will not cause a corp to be engaged_in_a_trade_or_business_within_the_united_states see 312_us_212 the day-to-day management of an investment portfolio does not constitute a trade_or_business the facts submitted demonstrate that a corp did not perform any substantial activities through the actions of its own employees the facts also show that a corp assumed credit risk on only a portion of the contracts that purported to constitute a factoring arrangement all functions attendant to factoring u s companies’ receivables other than the assumption of credit risk were performed by u s companies and remunerated under the contracts as an administration fee in light of a corp’s functions being identified as limited to the passive assumption of credit risk and the potential consequences for characterizing these functions under the higgins decision we recommend that exam not pursue trying to treat a corp as being engaged in a trade_or_business see also 680_f2d_142 92_tc_612 aff’d 920_f2d_1335 7th cir assumption of financial risks pursuant to a guarantee did not constitute the performance of services for purposes of sec_83 treaty issues because we recommend the service not pursue treating a corp as being engaged_in_a_trade_or_business_within_the_united_states with respect to its factoring activities we need not reach the treaty issue concerning whether a corp had a u s permanent_establishment through which such activities were conducted absent the finding of a u s trade_or_business a corp’s income cannot be taxed in a u s permanent_establishment under article a of the united states-country a income_tax treaty article a of the united states-country a income_tax treaty provides in part that a n irish enterprise shall not be subject_to united_states tax in respect of its industrial_or_commercial_profits unless it is engaged in trade_or_business in the united_states through a permanent_establishment situated therein if it is so engaged united_states tax may be imposed upon the entire income of such enterprise from all sources within the united_states fsa-n-149679-01 we have not determined whether the factoring income would constitute industrial_and_commercial_profits under the united states-country a income_tax treaty but do not foreclose the possibility of such characterization see revrul_86_156 1986_2_cb_297 further potential alternative characterizations under the code could also prohibit the imposition of withholding_tax on the factoring income for tax_year through tax_year see sec_1_1441-2 and sec_871 and sec_881 similarly under the facts of this case we recommend that the service not pursue the imposition of withholding taxes on the factored receivables between u s companies and a corp we recommend below that further consultation be undertaken to determine the scope and manner for applying economic_substance treatment and sec_482 to various aspects of the factoring activities conducted by u s companies and a corp further consultation for potential application of economic_substance and sec_482 to the factoring activities based on the facts provided we recommend that the service seek further development of economic_substance principles and the potential application of sec_482 to various components of u s companies’ and a corp’s factoring activities in this regard the facts indicate that all of the material functions were performed and substantially_all of the credit risk was assumed by u s companies our discussions so far have revealed that for a substantial number of the contracts and contractual amounts a corp did not assume any credit risk rather in substance it appears that a corp’s monthly function of accepting u s companies’s offer to factor the receivables was nothing more than the act of reconciling its month end books_and_records a function that a corp must necessarily perform for itself and not for any other taxpayer accordingly the amounts paid in settlement by u s companies to a corp with respect to the purported factoring contracts in substance may not have constituted arm’s length payments for factoring further the commission portion of the contracts was paid for no demonstrable function over and above the discount already provided for based on discussions with exam the taxpayer has not contemporaneously documented or provided subsequent documentation to support the discount pricing for any of the contracts in question and they were nonresponsive to requests for such information accordingly we believe that economic_substance principles and application of sec_482 to the activities and conduct of the parties may provide the most desirable solution for determining the total amount income from the transactions that should be subject_to tax by the united_states in particular we believe that further attention would be appropriate to determining the number and amount of contracts for which the parties conduct in substance may not constitute the transfer of title on the receivables from u s companies to a corp in our discussions with exam they indicated that perhaps one-half of all contractual amounts entered into fsa-n-149679-01 may in fact have been effected in substance as an offer and acceptance after the receivables were fully satisfied the extent to which sec_482 may be applied to disregard the terms of the written contract and impute terms consistent with the economic_substance of the transactions undertaken see sec_1 d ii b i 482-1t d ii and 482-1a d we recommend that the commissions and interest_expense be further evaluated in this context we further recommend that the amount of risk actually assumed by a corp be further evaluated to determine whether the discounted receivables were purchased at arm’s length the extent to which sec_1_482-2 may apply to functions performed by u s companies in accordance with the economic_substance in this regard the potential application of sec_1_482-2 should be further evaluated in the context of the administrative functions performed in the united_states for which reimbursement was purportedly made only at cost this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions paul s epstein senior technical reviewer
